Title: Abigail Adams to Mercy Otis Warren, January 1777
From: Adams, Abigail
To: Warren, Mercy Otis


     
      Dear Marcia
      
       January? 1777
       
      
     
     Tis so long since I took a pen up to write a line that I fear you have thought me unmindfull of you; I should not have neglected writing to you immediately upon the receipt of your obliging favour especially as you was then under great anxiety. My Eyes ever since the small pox have been great Sufferers. Writing puts them to great pain.—I now congratulate my Friend upon the Recovery of her amiable family from so Malignant a disease and Mr. Winslow in perticuliar who I heard was under some concern and apprehension from it.
     You my Friend then experienced in some measure what I passd through in the Summer past only with this difference that your Friend was within a days ride of you mine hundreds of miles Distant.—O Marcia how many hundred miles this moment seperate us—my heart Bleads at the recollection. Many circumstances conspire to make this Seperation more greivious to me than any which has before taken place. The distance, the difficulty of communication, and the many hazards which my immagination represents as real (if they are not so) from Brittains, Hessians and Tories, render me at times very unhappy. I had it in my Heart to disswade him from going and I know I could have prevaild, but our publick affairs at that time wore so gloomy an aspect that I thought if ever his assistance was wanted, it must be at such a time. I therefore resignd my self to suffer much anxiety and many Melancholy hours for this year to come. I know you have a sympathetick feeling Heart or I should not dare indulge myself in relateing my Griefs.
     Many unfortunate as well as prosperious Events have taken place in our publick affairs since I had the pleasure of seeing or writing to you. Lee poor Lee—the loss at forts Washington and Lee together did not affect me eaquelly with the loss of that Brave and Experienced General. He has an unconquerable Spirit, imprisonment must be greivious indeed to him.
     
     I am apt to think that our late misfortunes have called out the hidden Excellencies of our Commander in chief—“affliction is the good mans shining time.” The critical state of our affairs has shown him to great advantage. Heaven grant that his Successes may be continued to him, tis Natural to estimate the military abilities of a man according to his Successes.
     Can you, do you? credit the report that is circulating with regard to the Farmer. We may well adopt the words of the Psalmist—
     
      Lord what is Man?
     
     I was mortified the other day when I heard the Colonel passd this House without calling. I hope he will not forget me when he returns. My Regards to Mrs. Lothrope and all the little folks. Pray write to me soon, I will endeavour to be better for the future. Yours,
     
      Portia
     
    